IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


ROBERT AND KATHERINE PORTER,           : No. 257 EAL 2017
INDIVIDUALLY, AND AS PARENTS AND       :
NATURAL GUARDIANS OF ROBERT T.         :
"BO" PORTER, A MINOR,                  : Petition for Allowance of Appeal from
                                       : the Order of the Superior Court
                    Petitioners        :
                                       :
                                       :
            v.                         :
                                       :
                                       :
SMITHKLINE BEECHAM                     :
CORPORATION, PFIZER, INC. AND          :
WOLTERS KLUWER HEALTH, INC.,           :
                                       :
                    Respondents        :


                                  ORDER



PER CURIAM

      AND NOW, this 13th day of December, 2017, the Petition for Allowance of

Appeal is DENIED.